Case: 1:19-cv-00373-KBB Doc #: 46 Filed: 02/26/20 1 of 4. PageID #: 493



                                                                            February 26, 2020
             To:    U.S. Magistrate Judge Kathleen Burke
                    Two South Main St. Rm. 480
                    Akron, Ohio 44308

             Re:    Somai, et al. v. Bedford, No. 1:19-cv-373, discovery dispute

             Dear Judge Burke:

                    Thank you for inviting this letter explaining Plaintiffs’ position in this

             discovery dispute. The crux of the dispute is Defendant’s failure to produce a

             data set containing information about calls to Bedford police. Pursuant to Loc.

             R. 37.1, the parties attempted to resolve this extrajudicially without success,

             and the discovery cutoff is imminent. Plaintiffs requested this conference

             believing Defendant would not produce the data, but at 10:46 a.m. the day of

             this filing, Defendant made an unwieldy production that may or may not be

             fully responsive. Plaintiffs still believe the conference is necessary to compel a

             complete production and to seek a short extension of the discovery schedule to

             allow Plaintiffs time to fully examine the document, determine the extent to

             which it may be responsive, and obtain necessary supplementation.

             The data and why Plaintiffs need it

                    Plaintiffs made legal claims that the Bedford Ordinance has a disparate

             impact based on race, sex, and disability. It is highly relevant to these claims

             for Plaintiffs to compare data about the Ordinance’s impact on these protected

             classes with data about a comparator class. The subject of this dispute is the

             key data set that would inform a disparate impact analysis: a spreadsheet

             containing the City’s police dispatch data across a five-year period.



                                                     1
      Case: 1:19-cv-00373-KBB Doc #: 46 Filed: 02/26/20 2 of 4. PageID #: 494



Plaintiffs’ attempts to obtain the document

       On October 31, 2019, Plaintiffs made a request for production for Bedford’s police

dispatch logs and associated data for the five-year period for which the City retains these records.

Along with this request, Plaintiffs asked to confer so that the parties could obtain exactly what

was needed in a useable format and limit any burden on either party. On November 21, the

parties conferred to narrow the requested data set and to determine the format in which it could

be produced. Plaintiffs requested data for all calls to Bedford police (excluding calls for EMS or

fire without police, and calls for traffic offenses) for the five-year period in a text-searchable

spreadsheet or native-file format. Plaintiffs also requested information about other data points

that the City collects with these calls. Defendant represented that it possessed the requested

information and would work to provide it in the necessary format and to provide additional

information on available data points.

       Through a series of emails and meet and confers from November 26 through January 21,

Defendant later represented that it lacked the facility with its own records software to produce

the data in the requested format, or even to explain how its records system functions or the range

of data it collects. Defendant represented it would instead work with Bedford’s third-party

records software provider, TAC Computer Public Safety Systems, Inc. (“TAC”), to explain and

produce the data. Relying on this, Plaintiffs worked with a team of data specialists and

corresponded with Defendant and TAC to understand how Bedford’s police dispatch data was

collected and how it could be produced. Between January 21 and February 3, Plaintiffs’ counsel

continued to perform research and made further attempts to obtain the production. On February

3, 2020, TAC abruptly informed both parties it would no longer cooperate, and stopped

responding.
       Case: 1:19-cv-00373-KBB Doc #: 46 Filed: 02/26/20 3 of 4. PageID #: 495



         Plaintiffs immediately corresponded with and met Defendant’s counsel, who represented

that the City could not control TAC’s unwillingness to finish explaining what data Bedford

possesses, but that under its contract with TAC, Defendant would still work with TAC to

produce some data. The parties agreed Defendant would work with TAC to obtain a production,

and Plaintiffs would simultaneously subpoena TAC to finish explaining its software and ensure it

made the right production. Between February 6 and 20, through further correspondence with

Defendant, Plaintiffs became increasingly concerned that Defendant would not ultimately

produce the data. Plaintiffs issued a subpoena to TAC and requested this conference.1

Current status of dispute and simultaneous third-party discovery
         Plaintiffs relied for months on Defendant’s commitment to produce this data, and

attempted to resolve repeated issues collaboratively—only to now be up against the discovery

cutoff with a reticent Defendant and an uncooperative third party. This data is within

Defendant’s control and is the City’s responsibility to provide. Plaintiffs are entitled to this

critical production in a useable file format, and Defendant repeatedly agreed to produce that. See

In re Porsche Cars North America, Inc. Plastic Coolant Tubes Products Liability Litigation, 279

F.R.D. 447, 449‒50 (S. D. Ohio 2021). Without the data requested, Plaintiffs would be deprived

of key evidence to support their discrimination claims. Defendant’s eleventh-hour production

already appears to be at least partially deficient, and has given rise to other questions. Moreover,

TAC is still unresponsive to the subpoena Plaintiffs issued to explain the production. Plaintiffs

believe a conference with the Court and a limited discovery extension are necessary to ensure

they will ultimately obtain the complete records they are entitled to.




1
 Plaintiffs understood the Court’s request for 3-page letters to exclude the attachment of exhibits. But Plaintiffs
have detailed records of the correspondence and efforts summarized, if the Court desires this.

                                                           3
      Case: 1:19-cv-00373-KBB Doc #: 46 Filed: 02/26/20 4 of 4. PageID #: 496



                                                      Respectfully Submitted,

                                                      /s/ Elizabeth Bonham
 Sara E. Bird (0096545)                               Elizabeth Bonham (0093733)
 Jennifer E. Sheehe (0084249)                         Freda J. Levenson (0045916)
 The Legal Aid Society of Cleveland                   Joseph Mead (0091903)
 1223 West Sixth Street                               American Civil Liberties Union
 Cleveland, Ohio 44113                                of Ohio Foundation
 Ph. (216) 861-5407 – SEB                             4506 Chester Avenue
 Ph. (440) 210-4521 – JES                             Cleveland, OH 44103
 Fax (216) 861-0704                                   (614) 586-1958
 sara.bird@lasclev.org                                ebonham@acluohio.org
 jsheehe@lasclev.org                                  attyjmead@gmail.com
                                                      flevenson@acluohio.org
 Counsel for Plaintiff Beverley Somai
                                                      Sandra S. Park (pro hac vice)
                                                      Linda Morris (pro hac vice)
                                                      American Civil Liberties Union
                                                      Women’s Rights Project
                                                      125 Broad St. 18th Floor
                                                      New York, NY 10004
                                                      (212) 519-7871
                                                      spark@aclu.org
                                                      lindam@aclu.org

                                                      Counsel for all Plaintiffs




                                 CERTIFICATE OF SERVICE
       I certify that on February 26, 2020, I filed the foregoing electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an appearance by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                                      /s/ Elizabeth Bonham




                                                  4
